PER CURIAM.
The result of a careful consideration of the record and the arguments of counsel in this case is that we reach the same conclusion which is evidenced by the decree appealed from. The opinion rendered by the District Judge (Texas Co. v. Rosenthal-Brown Fur Co., 12 F.[2d] 297) sufficiently states reasons justifying the refusal to grant any relief prayed for, except that which was granted by that decree, and we think that further discussion of the questions involved would be superfluous.
The decree is affirmed.